                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                            3:20-cr-00210 -IM

              v.                                   MISDEMEANOR INFORMATION

THEODORE MATTHEE O’BRIEN,                          18 U.S.C. § 111(a)(1)

              Defendant.


                      THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
                                (Assault on a Federal Officer)
                                   (18 U.S.C. § 111(a)(1))

       On or about July 6, 2020, in the District of Oregon, defendant THEODORE

MATTHEE O’BRIEN, did forcibly assault Adult Victim 1 (AV1), a person designated as a

federal officer under 18 U.S.C. § 1114, while AV1 was engaged in, and on account of the

performance of, AV1’s official duties;

       In violation of Title 18, United States Code, Section 111(a)(1), a Class A Misdemeanor.

Dated: July 7, 2020

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/ Natalie Wight
                                                   NATALIE K. WIGHT, OSB #035576
                                                   Assistant United States Attorney

Information                                                                               Page 1
